DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on October 12, 2021, in which claims 1-21 are presented for examination. 

Information Disclosure Statement
The information disclosure statement filed on December 22, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 8 and 15 are directed to a method, system, and computer program product respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1, 8 and 15 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
At least claims 1, 8 and 15 recite: “establishing a global partition in the database, where the global partition comprises one or more system tables including data associated with a plurality of tenants of the server; establishing a global session associated with the server, the global session adapted to access the global partition of the database; determining that the request from the first user is associated with a first tenant; and determining that the request from the second user is associated with a second tenant”. The steps of “establishing ….; establishing….; determining…; and determining….” covers performance of the limitations in the mind but for the recitation of generic computer components. They are mental steps of observation, evaluation, judgment or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, and computer-readable storage media, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claimed limitations recite "based on the determination that the request from the first user is associated with the first tenant, establishing a first session at the server, wherein the first session identifies the first tenant using a first identifier associated with the first tenant and is adapted to limit access to the global partition or to a first tenant partition of the database established for the first tenant using the global session; and based on the determination that the request from the second user is associated with the second tenant, establishing a second session at the server, wherein the second session identifies the second tenant using a second identifier associated with the second tenant and is adapted to limit access to the global partition or to a second tenant partition of the database established for the second tenant using the global session". These steps can be viewed as additional elements that amount to data gathering and can be considered to be insignificant extra solution activity (see MPEP 2106.05(g). These additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further the claimed “a multitenant server; a database; a non-transitory computer readable medium” are recited at a high level of generality such that they amount to on more than mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
In conclusion, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claims 1, 8 and 15 are directed to an abstract idea.
The dependent claims 2-7, 9-14 and 16-21 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. More specifically,
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the instructions are further for: in response to receiving a subsequent request: when it is determined that the subsequent request is associated with the first tenant, performing the subsequent request using the first session associated with the first tenant by accessing the global partition to determine tenant data associated with the first tenant and accessing the first tenant partition using the first session to perform the subsequent request based on the tenant data associated with the first tenant; and when it is determined that the subsequent request is associated with the second tenant, performing the subsequent request using the second session associated with the second tenant by accessing the global partition to determine tenant data associated with the second tenant and accessing the second tenant partition using the second session to perform the subsequent request based on the tenant data associated with the second tenant” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.


Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the first session includes a first tenant cache adapted to only store data stored in the first tenant partition and the second session includes a second tenant cache adapted to only store data stored in the second tenant partition” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the global session includes a global cache adapted to only store data stored in the global partition” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the server is a content server” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein each session has a corresponding database connection object adapted to connect to the database” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein each of the requests is received at a web services platform providing an interface for the server” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
The dependent claims 9-14 and 16-21 are also rejected for incorporating the abstract idea of their respective base claims by dependency.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,200,095. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2claims 1-21 of the US Patent, except for receiving a fifth request at the content server; determining if the fifth request is associated with the first tenant or the second tenant; based on a determination that the fifth request is associated with the first tenant, performing the fifth request using the first session associated with the first tenant by accessing the global partition in the database to determine a location of the content stored in the first tenant partition and accessing the first tenant partition using the first session to perform the fifth request in association with the content stored in the first tenant partition; and based on a determination that the fifth request is associated with the second tenant, performing the fifth request using the second session associated with the second tenant by accessing the global partition in the database to determine a location of the content stored in the second tenant partition and accessing the second tenant partition using the second session to perform the request in association with the content stored in the second tenant partition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received a fifth request at the content server; determined if the fifth request is associated with the first tenant or the second tenant, since performing the fifth request using the first session associated with the first tenant by accessing the global partition in the database would have been explicitly in order to facilitate efficient and scalable multi-tenant implementation for content management services platforms in multi-tenant environments, thereby achieving compelling transformation and reduction in information technology costs when multiple parties share resources within a cloud computing and other such shared deployment model. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.

The dependent claims 2-7, 9-14 and 16-21 are distinct from the patented claims 2-7, 9-14 and 16-21. Therefore, the dependent claims 2-7, 9-14 and 16-21 are rejected for incorporating the deficiency of their respective base claims by dependency.
Please, see the comparison table below:

Application
Patent
1. A system, comprising:
a multitenant server;
a database;
a non-transitory computer readable medium, comprising instructions for:
establishing a global partition in the database, where the global partition comprises one or more system tables including data associated with a plurality of tenants of the server;
establishing a global session associated with the server, the global session adapted to access the global partition of the database;
in response to receiving a request from a first user at a first client application:
determining that the request from the first user is associated with a first tenant;
based on the determination that the request from the first user is associated with the first tenant, establishing a first session at the server, wherein the first session identifies the first tenant using a first identifier associated with the first tenant and is adapted to limit access to the global partition or to a first tenant partition of the database established for the first tenant using the global session; and
in response to receiving a request from a second user at a second client application:
determining that the request from the second user is associated with a second tenant;
based on the determination that the request from the second user is associated with the second tenant, establishing a second session at the server, wherein the second session identifies the second tenant using a second identifier associated with the second tenant and is adapted to limit access to the global partition or to a second tenant partition of the database established for the second tenant using the global session.
1. A web services system, comprising:
a multitenant content server deployed on a services platform;
a database layer, comprising a database;
a non-transitory computer readable medium, comprising instructions for:
establishing a global partition in the database, where the global partition comprises one or more system tables including data on a plurality of objects associated with a plurality of tenants of the content server;
establishing a global session on the content server, the global session adapted to access the global partition of the database;
receiving a first request for establishing a first tenant at the content server;
in response to the first request, connecting to the global session, and using the global session to establish the first tenant partition in the database for the first tenant of the content server, including updating the system tables in the global partition with a first identifier associated with the first tenant;
receiving a second request for establishing a second tenant at the content server;
in response to the second request, connecting to the global session, and using the global session to establish the second tenant partition in the database for the second tenant of the content server, including updating the system tables in the global partition with a second identifier associated with the second tenant;
in response to receiving a third request from a first user at a first client application:
determining that the third request is associated with the first tenant;
based on the determination that the third request is associated with the first tenant, establishing a first session at the content server, the first session associated with the first client application, identifying the first tenant using the first identifier, and adapted to limit access to the global session or the first tenant partition;
in response to receiving a fourth request from a second user at a second client application:
determining that the fourth request is associated with the second tenant;
based on the determination that the fourth request is associated with the second tenant, establishing a second session at the content server, the second session associated with the second client application, identifying the second tenant using the second identifier, and adapted to limit access to the global session or the second tenant partition;
receiving a fifth request at the content server;
determining if the fifth request is associated with the first tenant or the second tenant;
based on a determination that the fifth request is associated with the first tenant, performing the fifth request using the first session associated with the first tenant by accessing the global partition in the database to determine a location of the content stored in the first tenant partition and accessing the first tenant partition using the first session to perform the fifth request in association with the content stored in the first tenant partition; and
based on a determination that the fifth request is associated with the second tenant, performing the fifth request using the second session associated with the second tenant by accessing the global partition in the database to determine a location of the content stored in the second tenant partition and accessing the second tenant partition using the second session to perform the request in association with the content stored in the second tenant partition.







Application
Patent
2. The system of claim 1, wherein the instructions are further for:
in response to receiving a subsequent request:
when it is determined that the subsequent request is associated with the first tenant, performing the subsequent request using the first session associated with the first tenant by accessing the global partition to determine tenant data associated with the first tenant and accessing the first tenant partition using the first session to perform the subsequent request based on the tenant data associated with the first tenant; and
when it is determined that the subsequent request is associated with the second tenant, performing the subsequent request using the second session associated with the second tenant by accessing the global partition to determine tenant data associated with the second tenant and accessing the second tenant partition using the second session to perform the subsequent request based on the tenant data associated with the second tenant.

3. The system of claim 1, wherein the first session includes a first tenant cache adapted to only store data stored in the first tenant partition and the second session includes a second tenant cache adapted to only store data stored in the second tenant partition.

4. The system of claim 3, wherein the global session includes a global cache adapted to only store data stored in the global partition.

5. The system of claim 1, wherein the server is a content server.

6. The system of claim 1, wherein each session has a corresponding database connection object adapted to connect to the database.

7. The system of claim 1, wherein each of the requests is received at a web services platform providing an interface for the server.
2. The system of claim 1, wherein the first session is associated with a first database connection object adapted to access the first partition of the database, and the second session is associated with a second database connection object adapted to access the second partition of the database.
3. The system of claim 1, wherein the first session includes a first tenant object cache adapted to only store data stored in the first tenant partition and the second session includes a second tenant object cache adapted to only store data stored in the second tenant partition.
4. The system of claim 3, wherein the global session includes a global object cache adapted to only store data stored in the global partition.
5. The system of claim 1, wherein the first request and second request are received through a global interface associated with the global partition, in response to the reception of the first request and establishment of the first partition, adapting a first interface for the first tenant, and in response to the reception of the second request and establishment of the second partition, adapting a second interface for the second tenant.
6. The system of claim 5, wherein the fifth request is received at a first tenant interface associated with the first tenant or at a second tenant interface associated with the second tenant.
7. The system of claim 1, wherein determining that the first request is associated with the first tenant or determining that the first request is associated with the second tenant is based on user authentication credentials.




Application
Patent
8. A method, comprising:
establishing a global partition in a database at a multitenant server, where the global partition comprises one or more system tables including data associated with a plurality of tenants of the server;
establishing a global session associated with the server, the global session adapted to access the global partition of the database;
in response to receiving a request from a first user at a first client application:
determining that the request from the first user is associated with a first tenant;
based on the determination that the request from the first - user is associated with the first tenant, establishing a first session at the server, wherein the first session identifies the first tenant using a first identifier associated with the first tenant and is adapted to limit access to the global partition or to a first tenant partition of the database established for the first tenant using the global session; and
in response to receiving a request from a second user at a second client application:
determining that the request from the second user is associated with a second tenant;
based on the determination that the request from the second user is associated with the second tenant, establishing a second session at the server, wherein the second session identifies the second tenant using a second identifier associated with the second tenant and is adapted to limit access to the global partition or to a second tenant partition of the database established for the second tenant using the global session.
8. A method, comprising:
establishing a global partition in a database at a multitenant content server deployed on a services platform, where the global partition comprises one or more system tables including data on a plurality of objects associated with a plurality of tenants of the content server; establishing a global session on the content server, the global session adapted to access the global partition of the database;
receiving a first request for establishing a first tenant at the content server;
in response to the first request, connecting to the global session, and using the global session to establish the first tenant partition in the database for the first tenant of the content server, including updating the system tables in the global partition with a first identifier associated with the first tenant;
receiving a second request for establishing a second tenant at the content server;
in response to the second request, connecting to the global session, and using the global session to establish the second tenant partition in the database for the second tenant of the content server, including updating the system tables in the global partition with a second identifier associated with the second tenant;
in response to receiving a third request from a first user at a first client application:
determining that the third request is associated with the first tenant;
based on the determination that the third request is associated with the first tenant, establishing a first session at the content server, the first session associated with the first client application, identifying the first tenant using the first identifier, and adapted to limit access to the global session or the first tenant partition;
in response to receiving a fourth request from a second user at a second client application:
determining that the fourth request is associated with the second tenant;
based on the determination that the fourth request is associated with the second tenant, establishing a second session at the content server, the second session associated with the second client application, identifying the second tenant using the second identifier, and adapted to limit access to the global session or the second tenant partition;
receiving a fifth request at the content server;
determining if the fifth request is associated with the first tenant or the second tenant;
based on a determination that the fifth request is associated with the first tenant, performing the fifth request using the first session associated with the first tenant by accessing the global partition in the database to determine a location of the content stored in the first tenant partition and accessing the first tenant partition using the first session to perform the fifth request in association with the content stored in the first tenant partition; and
based on a determination that the fifth request is associated with the second tenant, performing the fifth request using the second session associated with the second tenant by accessing the global partition in the database to determine a location of the content stored in the second tenant partition and accessing the second tenant partition using the second session to perform the request in association with the content stored in the second tenant partition.



Application
Patent
9. The method of claim 8, further comprising:
in response to receiving a subsequent request:
when it is determined that the subsequent request is associated with the first tenant, performing the subsequent request using the first session associated with the first tenant by accessing the global partition to determine tenant data associated with the first tenant and accessing the first tenant partition using the first session to perform the subsequent request based on the tenant data associated with the first tenant; and
when it is determined that the subsequent request is associated with the second tenant, performing the subsequent request using the second session associated with the second tenant by accessing the global partition to determine tenant data associated with the second tenant and accessing the second tenant partition using the second session to perform the subsequent request based on the tenant data associated with the second tenant.

10. The method of claim 8, wherein the first session includes a first tenant cache adapted to only store data stored in the first tenant partition and the second session includes a second tenant cache adapted to only store data stored in the second tenant partition.

11. The method of claim 10, wherein the global session includes a global cache adapted to only store data stored in the global partition.

12. The method of claim 8, wherein the server is a content server.

13. The method of claim 8, wherein each session has a corresponding database connection object adapted to connect to the database.

14. The method of claim 8, wherein each of the requests is received at a web services platform providing an interface for the server.
9. The method of claim 8, wherein the first session is associated with a first database connection object adapted to access the first partition of the database, and the second session is associated with a second database connection object adapted to access the second partition of the database.
10. The method of claim 8, wherein the first session includes a first tenant object cache adapted to only store data stored in the first tenant partition and the second session includes a second tenant object cache adapted to only store data stored in the second tenant partition.
11. The method of claim 10, wherein the global session includes a global object cache adapted to only store data stored in the global partition.
12. The method of claim 8, wherein the first request and second request are received through a global interface associated with the global partition, in response to the reception of the first request and establishment of the first partition, adapting a first interface for the first tenant, and in response to the reception of the second request and establishment of the second partition, adapting a second interface for the second tenant.
13. The method of claim 12, wherein the fifth request is received at a first tenant interface associated with the first tenant or at a second tenant interface associated with the second tenant.
14. The method of claim 8, wherein determining that the first request is associated with the first tenant or determining that the first request is associated with the second tenant is based on user authentication credentials.




Application
Patent
15. A non-transitory computer readable media, comprising instructions for:
establishing a global partition in a database at a multitenant server, where the global partition comprises one or more system tables including data associated with a plurality of tenants of the server;
establishing a global session associated with the server, the global session adapted to access the global partition of the database;
in response to receiving a request from a first user at a first client application:
determining that the request from the first user is associated with a first tenant;
based on the determination that the request from the first user is associated with the first tenant, establishing a first session at the server, wherein the first session identifies the first tenant using a first identifier associated with the first tenant and is adapted to limit access to the global partition or to a first tenant partition of the database established for the first tenant using the global session; and
in response to receiving a request from a second user at a second client application:
determining that the request from the second user is associated with a second tenant;
based on the determination that the request from the second user is associated with the second tenant, establishing a second session at the server, wherein the second session identifies the second tenant using a second identifier associated with the second tenant and is adapted to limit access to the global partition or to a second tenant partition of the database established for the second tenant using the global session.
15. A non-transitory computer readable media, comprising instructions for:
establishing a global partition in a database at a multitenant content server deployed on a services platform, where the global partition comprises one or more system tables including data on a plurality of objects associated with a plurality of tenants of the content server;
establishing a global session on the content server, the global session adapted to access the global partition of the database;
receiving a first request for establishing a first tenant at the content server;
in response to the first request, connecting to the global session, and using the global session to establish the first tenant partition in the database for the first tenant of the content server, including updating the system tables in the global partition with a first identifier associated with the first tenant;
receiving a second request for establishing a second tenant at the content server;
in response to the second request, connecting to the global session, and using the global session to establish the second tenant partition in the database for the second tenant of the content server, including updating the system tables in the global partition with a second identifier associated with the second tenant;
in response to receiving a third request from a first user at a first client application: determining that the third request is associated with the first tenant;
based on the determination that the third request is associated with the first tenant, establishing a first session at the content server, the first session associated with the first client application, identifying the first tenant using the first identifier, and adapted to limit access to the global session or the first tenant partition;
in response to receiving a fourth request from a second user at a second client application:
determining that the fourth request is associated with the second tenant;
based on the determination that the fourth request is associated with the second tenant, establishing a second session at the content server, the second session associated with the second client application, identifying the second tenant using the second identifier, and adapted to limit access to the global session or the second tenant partition;
receiving a fifth request at the content server;
determining if the fifth request is associated with the first tenant or the second tenant;
based on a determination that the fifth request is associated with the first tenant, performing the fifth request using the first session associated with the first tenant by accessing the global partition in the database to determine a location of the content stored in the first tenant partition and accessing the first tenant partition using the first session to perform the fifth request in association with the content stored in the first tenant partition; and
based on a determination that the fifth request is associated with the second tenant, performing the fifth request using the second session associated with the second tenant by accessing the global partition in the database to determine a location of the content stored in the second tenant partition and accessing the second tenant partition using the second session to perform the request in association with the content stored in the second tenant partition.



Application
Patent
16. The non-transitory computer readable media of claim 15, wherein the instructions are further for:
in response to receiving a subsequent request:
when it is determined that the subsequent request is associated with the first tenant, performing the subsequent request using the first session associated with the first tenant by accessing the global partition to determine tenant data associated with the first tenant and accessing the first tenant partition using the first session to perform the subsequent request based on the tenant data associated with the first tenant; and
when it is determined that the subsequent request is associated with the second tenant, performing the subsequent request using the second session associated with the second tenant by accessing the global partition to determine tenant data associated with the second tenant and accessing the second tenant partition using the second session to perform the subsequent request based on the tenant data associated with the second tenant.

17. The non-transitory computer readable media of claim 15, wherein the first session includes a first tenant cache adapted to only store data stored in the first tenant partition and the second session includes a second tenant cache adapted to only store data stored in the second tenant partition.

18. The non-transitory computer readable media of claim 17, wherein the global session includes a global cache adapted to only store data stored in the global partition.

19. The non-transitory computer readable media of claim 15, wherein the server is a content server.

20. The non-transitory computer readable media of claim 15, wherein each session has a corresponding database connection object adapted to connect to the database.

21. The non-transitory computer readable media of claim 15, wherein each of the requests is received at a web services platform providing an interface for the server.
16. The non-transitory computer readable media of claim 15, wherein the first session is associated with a first database connection object adapted to access the first partition of the database, and the second session is associated with a second database connection object adapted to access the second partition of the database.
17. The non-transitory computer readable media of claim 15, wherein the first session includes a first tenant object cache adapted to only store data stored in the first tenant partition and the second session includes a second tenant object cache adapted to only store data stored in the second tenant partition.
18. The non-transitory computer readable media of claim 17, wherein the global session includes a global object cache adapted to only store data stored in the global partition.
19. The non-transitory computer readable media of claim 15, wherein the first request and second request are received through a global interface associated with the global partition, in response to the reception of the first request and establishment of the first partition, adapting a first interface for the first tenant, and in response to the reception of the second request and establishment of the second partition, adapting a second interface for the second tenant.
20. The non-transitory computer readable media of claim 19, wherein the fifth request is received at a first tenant interface associated with the first tenant or at a second tenant interface associated with the second tenant.
21. The non-transitory computer readable media of claim 15, wherein determining that the first request is associated with the first tenant or determining that the first request is associated with the second tenant is based on user authentication credentials.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “it” set forth in the claims renders the claims indefinite. It is unclear as what the applicant is referred by “it”. Note, the term “it” is not an acceptable claimed language. Only what is referred by “it” should set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10169090 (involved in facilitating tiered service model-based fair allocation of resources for application servers in multi-tenant environments).
US 20150178135 (involved in collecting a data relating to job types associated with the tenants in a multi-tenant database system).
US 20140289391 (involved in a framework services module that provides several framework services which facilitates abstraction of software-as-a-service (SaaS) services and crosscutting services, where abstraction results in SaaS based multitenant web application, a runtime module automatically integrates and consumes framework services and several application programming interfaces; and a metadata services module provides several metadata services. A user interface facilitates management of metadata through roles of tenant and product administrators).
US 20130298183 (involved in maintaining a cartridge library comprising cartridge packages that provide functionality for multi-tenant applications executed by a virtual machine (VM) executing on a computing device e.g. laptop, wherein a cartridge is arranged to provide functionality for one of the multi-tenant applications executed by the VM; an instance of the cartridge is embedded in a container in response to calling a configure hook, where the instance of the cartridge obtained from a corresponding cartridge package of the cartridge packages is maintained by the cartridge library).
US 20080086482 (involved in receiving a set of developed applications at a multi-tenant on- demand database service. Access is provided to the applications to tenants of the on-demand database service, where the applications are under the control of the database service. An aspect of a set of applications is limited by the on-demand database service, where the aspect includes an amount of resources made available to the applications and the resources including storage resources, processing resources and bandwidth resources. A development of the applications is controlled).
US 10084723 (involved in providing an end-to-end lifecycle in a multi-tenant application server environment. A lifecycle manager enables configuration integration across different components, for example application servers, traffic directors or load balancers, and database or other components, which may have their own partition-specific configurations. In accordance with an embodiment, the end-to-end lifecycle infrastructure includes a plugin-based mechanism which enables the different components within a multi-tenant application server environment to use a lifecycle plugin to provide their own component-specific lifecycle functionality. In accordance with an embodiment, the system includes support for a tenant onboarding functionality, which can be used to onboard a tenant for a service to a particular partition).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 9, 2022